In a probate proceeding, objeetant Richard D. Markuson appeals (1) from a decree of the Surrogate’s Court, Westchester County, dated December 6,1971 and made after a nonjury trial, which inter alia admitted the will to probate, and (2) from so much of an order of the same court, dated October 1, 1971, as in part denied his motion to amend his objections. Order affirmed insofar as appealed from and decree affirmed. No opinion. A single bill of costs is awarded to petitoner-respondent, payable out of the estate. Hopkins, Acting P. J., Martuscello and Christ, JJ., concur; Munder and Benjamin, JJ., dissent and vote to reverse the decree and to reverse the order insofar as appealed from, to grant the subject amendments to the objections and to grant a new trial, in the interests of justice, with the following memorandum: The amendments to the objections to probate should have been allowed in order to make possible a full development of the proof.